PER CURIAM
Defendant appeals a judgment of contempt for failure to comply with the terms of a judgment modifying a dissolution judgment.1 We affirm.
Defendant and his ex-wife orally stipulated to a modification of their dissolution judgment. Defendant refused to sign a written agreement. On November 13,1990, the trial court memorialized the oral agreement in a written order. Defendant appealed the judgment entered on that order, contending that the trial court lacked jurisdiction to enter the judgment and that the judgment violated his constitutional rights. We affirmed the judgment, and the Supreme Court denied review. Lockard and Lockard, 110 Or App 371, 821 P2d 1134 (1991), rev den 313 Or 210 (1992).
Several months after the Supreme Court denied review, the complaint in this case was filed, charging defendant with several violations of the November 13,1990, order. Defendant did not dispute the charges, and the trial court found him in criminal contempt.
Defendant contends that the court lacked jurisdiction to enter the November 13, 1990, order, that the judgment entered based on that order is invalid and that he therefore cannot be punished for violating it. Defendant raised and lost that argument in Lockard and Lockard, supra. We will not revisit it. State v. Pratt, 316 Or 561, 569, 853 P2d 827 (1993).
We have considered and reject without discussion defendant’s remaining assignments of error.
Affirmed.

 The new contempt statutes enacted by the legislature in 1991 are not applicable here. Or Laws 1991, ch 724, § 32.